—In a negligence action to recover damages for wrongful death, etc., the defendant St. Francis Prep, appeals from an order of the Supreme Court, Queens County (Price, J.), dated August 21, 1995, which denied its motion to dismiss the complaint insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as it is asserted against the appellant, and the action against the remaining defendants is severed.
"Schools are under a duty to adequately supervise the students in their charge and they will be held liable for foreseeable injuries proximately related to the absence of adequate supervision” (Mirand v City of New York, 84 NY2d 44, 49). We conclude that the plaintiff failed to raise a triable issue of fact with respect to her claim that inadequate supervision by the appellant St. Francis Prep, was a proximate cause of injuries to the plaintiff’s decedent. O’Brien, J. P., Thompson, Joy and Goldstein, JJ., concur.